Title: To James Madison from Jean Joseph Amable Humbert, 3 September 1816
From: Humbert, Jean Joseph Amable
To: Madison, James



Monsieur Le PrésidentNlle. Orléans 3, 7bre. 1816

Permettez à un soldat de la liberté de vous addresser avec franchise; J’ai bien Servi la patrie que j’habite & le gouvernement général des Etats Unis en realité et en politique; je n’ai jusqu’à présent ni dechargé de  services ni régularisé de comptes; les Habitants de la Louisiane ainsi  les autorités peuvent vous le confirmer; le défaut de  france n’ point mon ardeur; je peux dans trois mois lever dix mille hommes dans toute l’étendue des Etats Unis en me conformant aux Lois militaires du gouvernement de votre excellence, lorsqu’il vous plaira de m’honorer de votre confiance, que je pourrai au nom du gouvernement général de la liberté transmettre des ordres.  J’ai l’honneur de vous saluer respecteusement.

HumbertSir.New Orleans 3 Sept. 1816Permit a republican soldier to address you with frankness; I have served the Country I live in, and the general government of the United States both in my personal and political exertions: As yet I have not received a discharge from the service, nor have My accounts been duly adjusted: to this fact the residents of Louisiana and the constituted Authorities can testify.  In three months I could in the range of the whole extent of the United States raise ten thousand men without violating the Military Code of your government whenever you may see fit to honor me with your confidence, that I may transmit orders in the name of the Government. I have the honor &c(signed) Humbert